Reavis, J.
(dissenting).—The bond in question contains the conditions required by statute for appeal. It •also contains further conditions to supersede the judgment in the superior court. It has been heretofore determined that the execution of the appeal bond is jurisdictional when a case is brought here. A supersedeas bond is in no ¡sense jurisdictional. A case is presented here of a bond properly conditioned on appeal, complying with all the jurisdictional requisites to authorize the hearing on appeal, but containing additional conditions to supersede the judgment. It would seem that the additional conditions •ought to be treated as mere surplusage. The only proper *132inquiry into the bond at this time is its sufficiency as an appeal bond, which involves the question of jurisdiction and nothing more. The motion to dismiss the appeal should be denied.
Gobdon, ' J., concurs in the dissent.